DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the rear edge of the air intake lip [having] a thinned section that reduces progressively to its end” of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “the front edge of the outer panel radially tightly surrounds the rear edge of the air intake lip” is indefinite. The term ‘tightly’ is a relative term which renders the claim indefinite. This term is not clearly defined by the claim nor does the specification provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such it is unclear how tight or exactly what structural limitations this limitation imparts.
Furthermore, the combination of the adverbs ‘radially tightly’ make the claim unclear. This is being interpreted as ‘tightly’. 
Regarding claim 10, is rejected for the same reason as claim 8.

Regarding claim 12, the limitation “at least part of metal surfaces, of contacting surfaces between the lip and the outer panel, is treated so as to roughen them” is unclear. It appears that this claim might have translation errors. It is unclear what metal surfaces are being referred to as no prior claim mentions metals. Furthermore, the grammatical structure of this claim prevents a reasonable interpretation. The corresponding limitation appears to be in ¶104 of the specification. In light of the specification this is being interpreted as the lip and outer panel being made of metal and the contacting surfaces between the lip and outer panel being roughened. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Docte (US 20110011056 A1) in view of Porte (US 20120318924 A1).
Regarding claim 1, Docte discloses an anterior part of a nacelle of an aircraft propulsion assembly (Docte, figure 1, item 1, lip assembly for engine nacelle), said anterior part having a front end allowing air to enter (Docte, figure 1, item 1) and a rear end configured to be connected to a remainder of the nacelle (Docte, figure 1, items 5 and 7, remainder of nacelle structure connected to lip), said anterior part comprising:
an air intake lip disposed at said front end (Docte, figure 1, item 1, lip assembly for engine nacelle), an outer panel (Docte, figure 1, item 7, wall of downstream structure), an outer face of which extends an outer part of the air intake lip (Docte, figure 1, item 11, outer surface), a front edge of the outer panel being connected to a rear edge of the air intake lip (Docte, ¶36, wall of lip connected to downstream walls), wherein the front edge of the outer panel and the rear edge of the air intake lip are shaped so as to overlap radially and nest (Docte, figure 1, items 3 and 7, lip and outer panel are arranged with a radial overlap), and
wherein the front edge of the outer panel is connected to the rear edge of the air intake lip with no added rigid element fully penetrating said front edge of the outer panel and the rear edge of the air intake lip (Docte, figure 1, items 3, 5, and 7; no rigid elements are shown penetrating through the panels or lip), except:
nest so as to ensure a continuous surface between an outer surface of the outer part of the air intake lip and the outer face of the outer panel 

Porte teaches nesting so as to ensure a continuous surface between a surface of the outer part of the air intake lip (Porte, figure 4, item 42) and the wall of a panel (Porte, figure 4, item 44) 
	Docte and Porte are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the nesting interface between the outer panel and the outer surface of the lip of Docte with the continuous surface of Porte in order to accommodate the end of the aft walls (Porte, ¶32).

Regarding claim 10 (as best understood), Docte as modified by Porte teaches the nacelle anterior part according to claim 1, in which the rear edge of the air intake lip radially tightly surrounds the front edge of the outer panel (Docte, figure 1, items 3 and 7, rear edge of lip surrounds outer panel without any notable gap).

Regarding claim 13, Docte as modified by Porte teaches a nacelle of an aircraft propulsion unit, comprising an anterior part according to claim 1 (Docte, abstract, lip is designed to be part of an aircraft nacelle).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Docte (US 20110011056 A1) in view of Porte (US 20120318924 A1) as applied to claim 1 above, and further in view of Schlipft (US 9102394 B2).
Regarding claim 2, Docte as modified by Porte teaches the nacelle anterior part according to claim 1, in which the rear edge of the air intake lip has a thinned section that reduces progressively to its end.

Schlipf teaches an aerodynamic surface in which the rear edge of a front shell has a thinned section that reduces progressively to its end (Schlipf figure 4 items 54 and 56, ¶17; second shell element including a rear edge of the second shell is tapered to its end).
	Docte as modified by Porte and Schlipf are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Docte as modified by Porte with the tapered rear end of the front shell of Schlipf in order to smoothly transition between a first and a second surface (Schlipf, ¶17, taper provides a harmonious transition).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Docte (US 20110011056 A1) in view of Porte (US 20120318924 A1) as applied to claim 1 above, and further in view of Ballocchi (US 11149770 B2).
Regarding claim 3, Docte as modified by Porte teaches the nacelle anterior part according to claim 1, except:
in which the front edge of the outer panel is connected to the rear edge of the air intake lip using a glue.

Ballocchi teaches the use of glue to fasten shells together (Ballocchi, ¶2).
	Docte as modified by Porte and Ballocchi are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Docte as modified by Porte with the glue bonding of Ballocchi in order to attach the lip and transfer loads across the entire area that adhesives are applied to rather than along fastener with conventional bolts or screws.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Docte (US 20110011056 A1) in view of Porte (US 20120318924 A1) as applied to claim 1 above, and further in view of Lumbab (US 20150314850 A1).
Regarding claim 4, Docte as modified by Porte teaches the nacelle anterior part according to claim 1, except:
in which the front edge of the outer panel is connected to the rear edge of the air intake lip by welding or soldering.

Lumbab teaches the use of welding to connect the lip to a structure forming an outer panel (Lumbab, claim 19, first lipskin forming lip is welded to second lipskin, a part of which forms an outer panel).
	Docte as modified by Porte and Lumbab are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the connection between the lip and the outer panel of Docte as modified by Porte with the lip and outer panel connected via welding of Lumbab in order to transfer load between the lip and outer panel evenly through the weld surface.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Docte (US 20110011056 A1) in view of Porte (US 20120318924 A1) as applied to claim 1 above, and further in view of Canadas (US 6179249 B1) and case law.
Regarding claim 5, Docte as modified by Porte teaches the nacelle anterior part according to claim 1, except:
in which the outer panel is formed of a composite material and in which the front edge of said outer panel is formed directly on the rear edge of the air intake lip, or
the air intake lip is formed of a composite material and in which the rear edge of said air intake lip is formed directly on the front edge of the outer panel.
Canadas teaches a nacelle formed, at least in part, of optionally composite materials (Canadas, ¶16).
	Docte as modified by Porte and Canadas are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the material of Docte as modified by with the composite material of Canadas in order to reduce the weight of the structure.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to form the front edge of the outer panel directly on the rear edge of the air intake lip, or form the rear edge of said air intake lip directly on the front edge of the outer panel in light of product by process limitation case law. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Docte (US 20110011056 A1) in view of Porte (US 20120318924 A1) as applied to claim 1 above, and further in view of Cardin (US 8985514 B2).
Regarding claim 8, Docte as modified by Porte teaches the nacelle anterior part according to claim 1, except:
in which either the rear edge of the air intake lip or the front edge of the outer panel comprises radially projecting parts that are captively held in the other of the front edge of the outer panel and the rear edge of the air intake lip.

Cardin teaches a rear edge of the forward surface comprising projecting parts that are captively held in the front edge of an aft panel (Cardin, figure 4, items 260 and 266, projecting parts of bonding are used to connect skin sections of aircraft together).
	Docte as modified by Porte and Cardin are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Docte as modified by Porte with the projecting parts for captively holding two parts together of Cardin in order to join parts together in forming structures (Cardin, ¶10).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Docte (US 20110011056 A1) in view of Porte (US 20120318924 A1) as applied to claim 1 above, and further in view of Porte (US 20120318924 A1).
Regarding claim 9 (as best understood), Docte as modified by Porte (as previously applied) teaches the nacelle anterior part according to claim 1, except:
in which the front edge of the outer panel radially tightly surrounds the rear edge of the air intake lip.

Porte further teaches a configuration wherein a front edge of the rear panel radially tightly surrounds the rear edge of the air intake lip (Porte, figure 4, item 42 and 44). 
	Docte as modified by Porte and Porte are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Docte as modified by Porte with the front edge of the rear panel tightly surrounding the rear edge of the air intake lip of Porte as a known alternative arrangement of prior art elements that would produce an anterior part of a nacelle.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Docte (US 20110011056 A1) in view of Porte (US 20120318924 A1) as applied to claim 1 above, and further in view of Kreitinger (NPL titled: “Aircraft Surface Coatings for Drag Reduction/Erosion Protection”).
Regarding claim 11, Docte as modified by Porte discloses the nacelle anterior part according to claim 1, except:
comprising a surface coating formed straddling the outer face of the outer panel and the outer part of the air intake lip.
Kreitinger teaches surface coatings formed straddling the outer faces of surface excrescences and steps at skin joints (Kreitinger, ¶1, surface coatings for reducing drag are applied to smooth out gaps in the surface of an aircraft).
	Docte as modified by Porte and Kreitinger are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of joint between the outer panel and the outer surface of Docte as modified by Porte with the surface coating of Kreitinger in order to reduce aircraft drag (Kreitinger, abstract).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Docte (US 20110011056 A1) in view of Porte (US 20120318924 A1) as applied to claim 1 above, and further in view of Materialstoday (NPL titled: “New etching process helps rough metals to bond”).
Regarding claim 12 (as best understood), Docte as modified by Porte teaches the nacelle anterior part according to claim 1, except:
in which the lip and outer panel being made of metal and at least part of the contacting surfaces between the lip and outer panel being roughened.

Materialstoday teaches a first and second panel being made of metal and at least part of the contacting surfaces between the first and second panel being roughened (Materialstoday, ¶1, 5, and 7; surfaces are roughened to strengthen connection between two metal surfaces).
	Docte as modified by Porte and Materialstoday are both considered analogous art as they are both in the same field of joining panels or sections together . It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Docte as modified by Porte with the roughened metal surfaces of Materialstoday in order to create a strong connection between the surfaces (Materialstoday, ¶1).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Docte as modified by Porte teaches the nacelle anterior part according to claim 1, except:
in which either the rear edge of the air intake lip or the front edge of the outer panel comprises radial openings that are filled with the other of the front edge of the outer panel and the rear edge of the air intake lip.
	Thus, the prior art fails to teach the claimed matter alone and it would not have been obvious to meet the claims either without undue hindsight based on the applicant’s disclosure.

Claim 7 follows for being dependent on claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maus (DE 10218713 C1) teaches a method of interlocking elements to connect two structural elements
Sidelkovskiy (EP 3434597 A1) teaches a nacelle design including a forward lip and a connection to a rear part of the nacelle
Chen (EP 3590846 A1) teaches an air inlet design and a connection to a rear part of the nacelle
Kroeger (EP 3741680 A1) teaches an inlet structure with a bulkhead connecting the inlet to the rear nacelle
Chelin (US 8434724 B2) teaches an air outlet system for an engine nacelle.
Engstrom (US 20070006543 A1) teaches a panel joint including a captive part between panels
Vauchel (US 20100084507 A1) teaches a removable air intake structure with an attachment mechanism.
Howarth (US 20100124494 A1) teaches an inlet design.
Engstrom (US 20110173914 A1) teaches a panel joint mechanism.
Chelin (US 20120048389 A1) teaches a nacelle with an acoustic system and attachments thereof.
Tomeo (US 20140199176 A1)teaches an engine nose cone design and attachments thereof.
Prather (US 9777632 B2) teaches a splitter for an aircraft engine with nested parts and attachments thereof.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642